3. Mobilisation of the European Globalisation Adjustment Fund (vote)
- Report: Reimer Böge
- Before the vote:
rapporteur. - (DE) Madam President, may I ask you to ensure that Members are seated for the vote, because we need the prescribed majorities. That is very important for the next three reports, otherwise there will be a problem tomorrow with the vote on the budget for 2008. I therefore request that you ask my fellow Members kindly to sit down and take part in the vote, otherwise we shall have a serious problem.
Thank you, Mr Böge, you are absolutely right. Can I ask those colleagues who are not yet sitting down to please come and take their seats. We have roll-call votes which require a qualified majority; they are important votes. Please, can you go to your seats?